Citation Nr: 0602595	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied reopening of the 
veteran's claim.  In a decision in September 2003, the Board 
held that new and material evidence had been submitted to 
reopen the veteran's claim and remanded the case for further 
development. Service connection for bilateral hearing loss 
subsequently was denied on the merits by the Board in October 
2004. In an Order dated November 9, 2005, the Court of 
Appeals for Veterans Claims (Court) granted a joint motion to 
remand the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
  
The joint motion granted by the Court in November 2005 
determined that VA had not satisfied its duty to 
assist under the Veterans Claims Assistance Act of 
2000 (VCAA). In accordance with the joint motion, the 
case is remanded for the following actions:

		1.  All reasonable efforts, to include a 
review of the 			veteran's personnel 
records, should be taken to 			
	determine the veteran's unit of assignment 
(company) 			at the time he allegedly 
received treatment for the 			disability 
at issue at Fort Jackson, South Carolina. (See 	
	p.2, November 2005 joint motion.) The veteran 
also  			should be contacted by letter 
in order to obtain this 			information. It 
specifically should be noted whether a 		reply 
to this request is received from the veteran. 	
		
		Should information concerning the 
veteran's unit of
		assignment be received, all appropriate 
steps (which 			should be documented) 
should be taken to secure all 			available 
records. 

		2.  All reasonable efforts should be 
taken to obtain 			copies of records of 
treatment received by the veteran 			for 
the disability at issue from Dr. Blowe from 1955 
to 		1970. (See p.3, November 2005 joint 
motion.) Dr. 			Blowe's widow should be 
contacted in order to secure 			the 
records in question. The veteran should be advised
		of the effort to obtain Dr. Blowe's 
records and be 
		asked if he can provide additional 
information to
		aid in this endeavor. Written 
documentation of all 			steps taken to 
obtain Dr. Blowe's records should be 		
	kept.

3.  On completion of the above 
development, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and the appropriate period of time to 
reply.

		 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


